DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the shading renders the drawings “blurry” or unclear, see figures 2, 3, 4, 10, and 11.  Also, Figures 7 and 9 represents a flow chart; however, there is no information presented in the flow chart (i.e. blank boxes). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the helix-shaped longitudinal elements must be shown or the feature(s) canceled from the claim(s).  While applicant purports to show helix-shaped elements 24a (Figures 1, 4, and 5), such elements 24a do not appear to be helix-shaped. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: at page 1, in the title, “aw” appears to be incorrect; and at page 1, lines 5-8 and lines 15-17, reference to the claims in the specification should be avoided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases such as “in particular” and “preferably” at lines 1-3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 8, the phrase such as “in particular” and “preferably” at line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 16, the phrase “preferably” at line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 18, the phrase “preferably” at line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Furthermore, as to claims 16-21, such claims do not appear to recite any positive structural limitations, rather a result to be achieved as by a certain test.
Regarding claim 23, the phrase “in particular” at line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 24 recites a method; however, no positive method steps appear to be recited. It is suggested that the method steps be clearly set forth using the “-ing” suffix.   It is suggested that claim 24 be amended to better define the method steps. For example, A method for producing a protective device according to claim 1, the method comprising the steps:  a) implementing synthetic fibers separately from one another, the synthetic fibers being biodegradable…, b) connecting the synthetic fibers to one another.., c), etc.
Claim 25 recites a method; however, no positive method steps appear to be recited.  It is suggested that the method steps be clearly set forth using the “-ing” suffix.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as understood, claim(s) 1-4, 6-10, 14, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3032727 herein referred to as Ducol.   
As to claim 1, Ducol discloses a geotextile configured to be planarly spread over a surface (see figure 3), the geotextile comprising a plurality of biodegradable, synthetic fibers 101, 102 which are interconnected together and form a mat having three-dimensional structure (i.e. the mat having a length, width, and depth).
As to claim 2, Ducol (see page 3) discloses polylactide synthetic material (PLA).
As to claim 3, Ducol (see page 3) discloses polybutylene succinate (PBS).
As to claim 4, Ducol (see page 3) discloses various synthetic fibers which are capable of being used together, i.e. blended.  
As to claim 6, the synthetic fibers of Ducol are implicitly thermoplastically deformable. 
As to claim 7, Ducol discloses natural type fibers that would be considered viscose or cellulose, such as flax, hemp, jute, coir, bamboo, alfalfa, and nettle.
As to claim 8, Ducol discloses the synthetic fibers 101,102 form a three-dimensional fabric (see figures 2-6). 
As to claim 9, Ducol discloses the synthetic fibers form a  nonwoven material-like structure which forms a three-dimensional structure (see figures 2-6).
As to claim 10, Ducol discloses a wire netting 510.
As to claim 14, Ducol disclose the wire netting 510 has a three-dimensional mattress-like structure.
As to claim 22, Ducol discloses a slope secured with a the protective device of claim 1 (see figure 3).
As to claim 23, Ducol discloses the protective device with seeding and/or reseeding i.e. revegetation.
As to claim 24, Ducol discloses a method of producing a mat comprising the steps of connecting biodegradable, synthetic fibers (101, 102) to form a three-dimensional mat-like structure (i.e. the mat having a length, width, and depth).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as understood, claim(s) 5, 11, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3032727 herein referred to as Ducol.
As to claim 5, Ducol discloses all that is claimed except for percentage of polylactide synthetic material.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide polylactide synthetic material of at least 40% because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claim 11, Ducol discloses all that is claimed except for the helix-shaped longitudinal elements.  The use of helix-shaped longitudinal elements such as twisted or spiral strands is well-known in the geotextile art.  It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide helix-shaped elements, since doing provides stronger strand member.
As to claims 15-21, Ducol discloses all that is claimed except for different fiber characteristics.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the various fiber characteristics because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claims 12, 13, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678